DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, parent claim 9 recites winding a first nonwoven fabric comprising a first thermoplastic resin, winding a second nonwoven fabric comprising heat-resistant fibers, winding a third nonwoven fabric comprising a second thermoplastic resin, and winding a fourth nonwoven fabric comprising hydrophilic heat-resistant fibers. Accordingly, it is unclear in claim 11 how the recited “a first nonwoven fabric” corresponds to the first nonwoven fabric of parent claim 9. It is unclear in claim 11 how the recited “a second nonwoven fabric” corresponds to the second nonwoven fabric of parent claim 9. It is unclear in claim 11 how the recited “hydrophilic heat-resistant fibers” correspond to the heat resistant or hydrophilic heat-resistant fibers of parent claim 9. It is unclear in claim 11 how the second layer of the first nonwoven fabric corresponds to the third nonwoven fabric of parent claim 9. It is unclear in claim 11 how the second layer of the second nonwoven fabric corresponds to the fourth nonwoven fabric of parent claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 11, parent claim 9 requires winding first, second, third and fourth nonwoven fabrics. Dependent claim 11 appears to improperly remove the requirement of winding third and fourth nonwoven fabrics by indicating the winding of a second layer of the first nonwoven fabric and a second layer of the second nonwoven fabric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutomi (US 2015/0285335) in view of Imamura (US 4265627).
	Regarding claim 13, Mitsutomi teaches a production method for a frictional power transmission belt (paragraph 86). Mitsutomi teaches a winding step of sequentially winding, around a cylindrical drum and as a multilayer material: a tension layer, a tension member, an unvulcanized rubber sheet for forming a compression rubber layer, and a sheet structure for forming a fiber/resin mixture layer and a fiber layer (Figure 2; paragraphs 36 86, 88-89 and 95-96), wherein the sheet structure comprises a laminate of: a first nonwoven fabric comprising a thermoplastic resin having a softening point or a melting point not higher than the vulcanization temperature and a second nonwoven fabric comprising hydrophilic heat-resistant fibers, and wherein the sheet structure is oriented such that the first nonwoven fabric, of the sheet structure, is closer to the cylindrical drum than the second nonwoven fabric (paragraphs 47-48 and 95-96); and a vulcanization molding step of pressing the multilayer material against a mold to vulcanize and mold the unvulcanized rubber sheet (paragraph 86), wherein the vulcanization molding step comprises: pre-heating, at a temperature lower than a vulcanization temperature of the unvulcanized rubber sheet, the unvulcanized rubber sheet, and vulcanizing the unvulcanized rubber sheet (paragraph 103).
	Mitsutomi differs from claim 1 in that:
i.	Mitsutomi does not teach the sheet structure is wound twice around the drum.
	(i)	Mitsutomi provides the nonwoven fabric layers to improve noise suppression and abrasion resistance (paragraph 15). The nonwoven layers may be provided in three or more layers (paragraph 95). While Mitsutomi does not teach providing 4 layers by, for example wounding a two layer laminate twice, such is known in the belt manufacture art and has the added advantages of avoiding a joint part and facilitating formation of a belt with uniform thickness. See Imamura (Figure 11; column 6, lines 23-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Mitsutomi because one of ordinary skill in the art would have been motivated to provide 4 layers from the 2 layer laminate of Mitsutomi by winding twice, as suggested by Imamura, and/or to achieve either of the above noted advantages in accordance with the teachings of Imamura.
	Regarding claim 11, while this claim is dependent on allowed claim 9, as noted in the 35 USC 112(d) rejection of claim 11, claim 11 appears to improperly remove limitations from claim 9. In particular, claim 11 does not appear to require winding the third and fourth nonwoven fabrics of claim 9. Therefore claim 11 appears to be satisfied, as in the rejection of claim 13 above, by winding a laminate of first and second nonwoven fabrics twice to form the four layers in the order recited by claim 11. Thus claim 11 is satisfied for the same reasons provided above, with respect to claim 13. Claim 11 additionally requires that the tension layer is wound as a sheet for forming the tension layer. Such is taught by Mitsutomi (paragraph 86).

Allowable Subject Matter
Claims 9 and 12 are allowed.
	Regarding claim 9, Mitsutomi is considered the closest prior art of record. In combination with the claimed limitations, Mitsutomi does not teach or suggest the combined limitations of winding the claimed first, second, third and fourth nonwoven layers.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745